




NOTICE OF RESCISSION
OF AMENDMENT TO STOCK OPTION AGREEMENT
To: [Recipient Name] (Employee Number: nnnnn)
Dated: June 17, 2014
Reference is made to the Stock Option Agreement (the “Option Agreement”) dated
[Date] between you and Covisint Corporation (the “Corporation”) pursuant to
which the Company granted to you a stock option to purchase [#shares] shares of
the Corporation’s common stock (“Shares”) at $[price] per share, upon the terms
and conditions contained therein and in the Covisint Corporation 2009 Long Term
Incentive Plan (the “Plan”), as amended by that certain amendment dated May 8,
2014 pursuant to which the Corporation added a “tandem” Stock Appreciation Right
(the “Tandem SAR Amendment”). Pursuant to this Notice of Rescission, the
Corporation hereby rescinds the Tandem SAR Amendment in its entirety, effective
as of the initial effective date thereof, such that the Tandem SAR Amendment
shall have no force or effect whatsoever and shall create no rights or
obligations whatsoever of one party against the other and the Option Agreement
shall remain in full force and effect as if such Tandem SAR Amendment had not
occurred.
Nothing herein shall be held to alter, vary or otherwise affect the terms,
conditions, and provisions of the Option Agreement, except as noted above.
Very truly yours,
COVISINT CORPORATION


By: _____________________
Michael A. Sosin
Vice President, General Counsel and Secretary

11
15033976.1